Citation Nr: 0602113	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
granted service connection and a 50 percent rating for PTSD, 
effective in October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a contemporary medical opinion as to the 
severity of the disability at issue, and to ensure that the 
veteran has been afforded due process in regard to claim 
development.

The veteran disagrees with the initial 30 percent rating 
assigned to his PTSD.  A VA examination was conducted in 
August 2004, and at that time the veteran was noted to have 
been working for the county for the past eight years.  The 
assigned Global Assessment of Functioning (GAF) score was 50.  
However, the veteran subsequently entered a VA inpatient 
program for treatment of his PTSD.  Upon admittance to the 
program in March 2005, records indicate that his GAF score 
was 45.  He left the program early, reportedly due to family 
concerns and another medical issue (it appears that he may 
have exacerbated a back disability from a fall).  In a 
statement dated in June 2005 to his Congressman, the veteran 
sought assistance in regard to his "VA claim for 100 % 
disability."  He indicated that he was not working and could 
not "last much longer without more help."  In a July 2005 
statement, the veteran's representative indicated that the 
veteran's job was "on hold" until his employer could be 
assured that the veteran's disability would enable him to 
complete all required tasks.  

It appears from the foregoing that the veteran's PTSD may 
have worsened since his VA examination, possibly to the point 
at which he may be unable to work.  Therefore, the RO should 
arrange for the veteran to undergo another VA examination to 
determine the current nature and severity of PTSD 
manifestations and to ascertain the effect of PTSD on his 
employability.

Upon remand, the RO should also apprise the veteran of the 
redefined obligations of the VA, as contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  In that regard, the Board 
notes that the RO has sent the veteran VCAA notice in October 
2003 as to his underlying claim of service connection for 
PTSD.  It would be helpful, however, for the RO to inform him 
of what the evidence must show to establish entitlement to a 
higher rating for PTSD, and the parties responsible for 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should, in accordance with the 
VCAA and its implementing regulations, 
advise the veteran as to what the evidence 
must show to establish entitlement to a 
higher rating for PTSD; what specific 
evidence and information, if any, he is 
responsible for providing to VA; what 
evidence VA will obtain on his behalf; and 
to submit any evidence in his possession 
relevant to his claim of entitlement to an 
initial rating in excess of 50 percent for 
PTSD.  The RO should then ensure that it 
has assisted the veteran by obtaining any 
identified evidence to substantiate his 
higher rating claim.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of service-connected PTSD.  
In addition, the examiner should provide 
a GAF score with an explanation of the 
significance of the score assigned.  If 
possible, the examiner should attempt to 
allocate the degree of impairment 
attributable to PTSD as opposed to other 
psychiatric disease.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations, to include an 
opinion as to whether the veteran's PTSD 
(to the exclusion of any other medical 
condition) renders him unemployable.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an initial rating 
in excess of 50 percent for PTSD, based 
on a review of the entire evidentiary 
record.  The RO should include 
consideration of whether the veteran is 
entitled to extraschedular consideration 
pursuant to 38 C.F.R. § 3.321 (2005), and 
whether a total disability compensation 
rating based on individual 
unemployability due to service-connected 
PTSD is warranted under 38 C.F.R. § 4.16 
(2005).  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

